Case: 10-30705 Document: 00511445689 Page: 1 Date Filed: 04/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 14, 2011
                                     No. 10-30705
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JULIUS L. JACKSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 1:04-CR-10019-2


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Julius L. Jackson, federal prisoner # 05408-028, appeals from the district
court’s denial of a motion he filed for coram nobis or audita querela relief. He
also moves for appointment of counsel; that motion is DENIED.
       In his district court motion, Jackson attacked the validity of his conviction
and sentence. Jackson’s motion could have arisen only under 28 U.S.C. § 2255.
See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). The district court,
however, lacked jurisdiction to so construe Jackson’s motion because he

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30705 Document: 00511445689 Page: 2 Date Filed: 04/14/2011

                                 No. 10-30705

previously had filed a § 2255 motion that was disposed of on the merits and did
not obtain authorization from this court to file a successive § 2255 motion. See
Hooker v. Sivley, 187 F.3d 680, 681-82 (5th Cir. 1999). Jackson’s appeal is “from
the denial of a meaningless, unauthorized motion.” United States v. Early, 27
F.3d 140, 142 (5th Cir. 1994).
      APPEAL DISMISSED. See 5 TH C IR. R. 42.2.




                                       2